Citation Nr: 1101013	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Entitlement to additional dependency and indemnity compensation 
benefits based on the need for the regular aid and attendance of 
another person, or on account of housebound status.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from August 1943 to 
June 1945.  He died on September [redacted], 2007.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  

Based on a review of the appellant's Substantive Appeal, it is 
clear that she has chosen not to pursue the issue of entitlement 
to service connection for the cause of the veteran's death.  
Accordingly, the sole issue currently before the Board is that 
listed on the title page of this decision.  

Finally, good or sufficient cause having been shown, the 
appellant's appeal has been advanced on the Board's docket under 
the provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2007.  According to the 
Certificate of Death, the immediate cause of the Veteran's death 
was acute myocardial infarction, Killips IV, with acute pulmonary 
congestion.  

2.  In a rating decision of October 2008, the RO denied 
entitlement to service connection for the cause of the Veteran's 
death, essentially on the basis that a service-connected 
disability did not cause or contribute substantially or 
materially to the Veteran's death.  

3.  The appellant has no legal entitlement to dependency and 
indemnity compensation benefits.  


CONCLUSION OF LAW

The appellant has no legal entitlement to additional dependency 
and indemnity compensation benefits based on the need for the 
regular aid and attendance of another person, or on account of 
housebound status.  38 U.S.C.A. §§ 1311, 1315, 5102 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  However, in a case such as this, where the law, and 
not the evidence, is dispositive, the provisions of the VCAA are 
not for application.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).  The enactment of the VCAA does not affect matters on 
appeal from the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Finally, in reaching the following determination, the Board 
wishes to make it clear that it has reviewed all the evidence in 
the Veteran's claims file, which includes the appellant's 
multiple contentions, as well as private treatment records, and 
various other official documentation.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's claim, 
and what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Additional Dependency and Indemnity Compensation

The appellant (the widow of the Veteran) seeks entitlement to 
additional dependency and indemnity compensation benefits.  In 
pertinent part, it is contended that the appellant's various 
physical and mental disabilities have caused her to become 
housebound, or, in the alternative, to require the regular aid 
and attendance of another person.  

In that regard, the term dependency and indemnity compensation 
means a monthly payment made by the Department of Veterans 
Affairs to a surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  Basic 
entitlement for a surviving spouse exists if the Veteran's death 
occurred on or after January 1, 1957.  38 C.F.R. § 3.5 (2010).  

Special monthly dependency and indemnity compensation in the form 
of increased dependency and indemnity compensation is payable to 
a surviving spouse who is in need of aid and attendance, or, if 
not in need of aid and attendance, who is housebound.  
38 U.S.C.A. §§ 1311, 1315 (West 2002).  

Need for aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of another 
person.  The criteria to be applied in determining whether a 
surviving spouse is in need of regular aid and attendance is as 
follows:  (1) the spouse is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
or (2) is a patient in a nursing home because of a mental or 
physical incapacity; or (3) establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a), which is to say, an inability of the claimant to 
dress or undress herself, or to keep herself ordinarily clean and 
presentable; a frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid; inability of 
the claimant to feed herself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the claimant from hazards or dangers incident to her daily 
environment.  "Bedridden" will be a proper basis for the 
determination.  

Additional benefits based on housebound status are warranted 
where the surviving spouse is permanently housebound by reason of 
disability.  The "permanently housebound" requirement is met when 
the surviving spouse is substantially confined to her home (or 
ward or clinical areas, if institutionalized), or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving spouse's 
lifetime.  38 U.S.C.A. § 1311(d) (West 2002).  

As noted above, in a rating decision of October 2008, the RO 
denied entitlement to service connection for the cause of the 
Veteran's death.  Moreover, the appellant has chosen not to 
contest this denial of death benefits.  Inasmuch as the 
appellant's claim for service connection for the cause of the 
veteran's death has been denied, she has no basic entitlement to 
dependency and indemnity compensation benefits.  Absent such 
basic entitlement, the appellant has no legal entitlement to 
additional benefits based on her need for the regular aid and 
attendance of another person, or on account of being housebound.  
While the appellant may, in fact, be in need of such assistance, 
the Board is unable to reach the merits of her current claim.  
Rather, in a case such as this, where the law, and not the 
evidence, is dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appellant's claim is denied.  


ORDER

Entitlement to additional dependency and indemnity compensation 
benefits based on the need for the regular aid and attendance of 
another person or on account of housebound status is denied.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


